Citation Nr: 0607113	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to service connection for an eye disorder, to 
include amblyopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1951 until May 1953 
and from December 1953 until December 1956. This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
May 1999 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In March 2001, the Board denied service connection for 
presbyopia and remanded the issues of service connection for 
other eye disabilities, hearing loss, and post-traumatic 
stress disorder (PTSD).  The Board again remanded these 
issues to the RO in November 2003.  

In March 2006 the Board granted the veteran's motion to 
advance this case on the docket.  It now again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.	The veteran repeatedly, and without excuse, failed to 
report for VA examinations necessary to determine the 
validity of his claims for service connection for an eye 
disability, PTSD, and hearing loss.  

2.	The evidence of record does not demonstrate that the 
veteran has an acquired eye disability due to service.  

3.	The evidence of record does not demonstrate that the 
veteran has PTSD related to service.  

4.	The evidence of record does not demonstrate that the 
veteran has hearing loss related to service.  




CONCLUSIONS OF LAW

1.	The veteran's hearing loss was not incurred in or 
aggravated by service, nor may its incurrence during 
service be so presumed.  §§ 1101, 1110; 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2005).  

2.	PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 1131; 38 C.F.R. §§ 3.303, 3.655.  

3.	An acquired eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.655.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in May 2004 VA informed the appellant of 
the evidence needed to substantiate his claim. This letter 
also informed him of who was responsible for obtaining what 
evidence. In addition, the May 2004 letter told him to submit 
medical evidence relevant to his current claims and invited 
him to submit evidence and information in his possession. 
This notice substantially told him to submit relevant 
evidence or information in his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant had the opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice him. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

Moreover, the Board notes that the veteran did not respond to 
the May 2004 letter by submitting any additional evidence or 
identifying the location of any relevant evidence pertaining 
to the current claims.  Under the VCAA, VA is also obliged to 
provide an examination when necessary.  However, as discussed 
below in some detail, the veteran repeatedly failed to report 
for VA examinations arranged to assist him in proving the 
claims currently on appeal.

I.	Law and Regulations.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R.§ 3.304(f).

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required. Id., see Doran v. Brown, 6 Vet. App. 283 (1994). A 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110. Service 
connection for high frequency neurosensory hearing loss may 
be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. Service connection may be granted for disability 
diagnosed after service if all the evidence indicates that it 
had its onset during service. 38 C.F.R. § 3.303(d) (2004).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

The courts have interpreted the law and regulations as 
meaning that service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in- 
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations. VAOPGCPREC 82-90 (July 18, 1990). 
VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive. The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown. On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature. See 
VAOPGCPREC 82-90 (July 18, 1990).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b) for 38 C.F.R. 
§ 3.655. 38 C.F.R. § 3.655(a) (2005). When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed or a claim 
for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2005).

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim. The duty 
to assist is not a one-way street, nor is it a blind alley. 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 
3 Vet. App. 480 (1992).  

II.	Legal Analysis.  

Initially, the Board notes that he veteran has repeatedly 
failed to report for VA examinations to have been conducted 
in connection with his claims for service connection for 
hearing loss, PTSD, and an eye disability.  These evaluations 
included VA examinations ordered by the Board in its Remands 
of 2001 and 2003.  In the case of the veteran's claim for 
PTSD, an examination was necessary to determine if the 
veteran had PTSD related to service, since the record did not 
document a diagnosis of this disability and since there was 
no competent evidence linking PTSD, or any other psychiatric 
disability, to service.  A VA examination of the veteran's 
hearing was also necessary to ascertain if the veteran's 
current hearing loss was related to his service.  In 
addition, A VA examination was also necessary to determine if 
the veteran had any acquired eye disability related to 
service.  

Since, as mentioned above, the veteran repeatedly failed to 
appear for any VA psychiatric examination or VA examinations 
of his eyes and hearing ordered by the Board, the provisions 
of 38 C.F.R. § 3.655 require that the veteran's claims for 
service connection for his hearing and eye disabilities, as 
well as for a psychiatric disability, be evaluated on the 
basis of the currently available evidence.  This evidence 
does not definitely demonstrate the existence of any 
psychiatric disability, to include PTSD.  Since that is the 
case, the Board must conclude that the evidence is 
insufficient to grant a claim for service connection for 
PTSD, and this claim must therefore be denied.  Similarly, 
the current evidence does demonstrate that the veteran has a 
hearing loss of sufficient severity to warrant service 
connection under 38 C.F.R. § 3.385, but the record contains 
no competent evidence linking such hearing loss to service.  
Since that is the case, service connection for hearing loss 
must also be denied.  The record also does not contain any 
competent medical evidence that relates an acquired eye 
disability to service, and therefore, this claim also must be 
denied.  


ORDER

Service connection for PTSD is denied.  



Service connection for hearing loss is denied.  

Service connection for an eye disability is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


